Title: To James Madison from James Simpson, 3 July 1802 (Abstract)
From: Simpson, James
To: Madison, James


3 July 1802, Gibraltar. No. 44. Transmits a triplicate of his no. 43. Informs JM that “yesterday I received a Letter from the Governour of Tangier dated 30th. June, advising that His Imperial Majesty (in answer to the Letter he wrote on the 22d) had directed I might be permitted to remain [in Morocco] six Months.… Had this order arrived in time to prevent my expulsion, all would have been well; as in the time mentioned a negotiation might have been carried on, and any differences accommodated.” Believes however that after a declaration of war and expulsion of the U.S. consul “something beyond this Letter from a Governour will be highly necessary.” No reason is given for the six-month limit, but it appears that the emperor expects “some certain thing should be done in that time.” Thinks that “as the Emperour has been guilty of so flagrant a breach of the Peace, subsisted between the Countries, that he should write a Letter, or give some other Public testimony of his being in Peace & Friendship with the United States as heretofore, before I can consistently return to his Country in my public capacity.” Wishes to consult with Morris on a “matter of such magnitude.” Morris sailed “thursday to Cruize off the Straits & Coast of Barbary.” Has sent the Enterprize in search of the Chesapeake with a letter requesting the commodore to return “as soon as he conveniently can; when this point will be deliberated on, and such measures pursued as shall appear most consistent with the dignity of the United States, always having due regard to the Commercial Interests.” Believes there is “a very fair opening, for comeing to an Explanation with the Emperor, and for doing away those pretensions … of more frequent Presents being made him.… On this occasion it would be a happy circumstance if Commodore Morris could shew himself in force off the Emperours Ports, for as I have often since Summer 1795 had the honour of stateing in my dispatches, there is not any thing has such weight, as shewing the Moors that a Naval force is at Hand, to act against them in case of need.”
Before he left Tangier, Simpson drew on Gavino for $1,000, “which he sent me, and drew Bills on you for that sum, which I entreat may be paid; and the Amot. charged as a supply towards the Contingent charges of the Morocco Consulate.” Has also “claimed fulfillment of the 24th Article of the Treaty” on behalf of U.S. citizens who might be at Mogador; hopes they have been allowed to depart with their property. The emperor has ordered that “a Frigate which has layen some years neglected at Larach … shall be fitted out, but I think it is scarce possible she can be made fit for Sea.”
 

   
   RC (DNA: RG 59, CD, Tangier, vol. 1); Tr (DLC). RC 4 pp. Printed in Knox, Naval Documents, Barbary WarsDudley W. Knox, ed., Naval Documents Related to the United States Wars with the Barbary Powers (6 vols.; Washington, 1939–44)., 2:190–91. Tr in Brent’s hand, with his notation, “July 3d & 16th 1802 / Originals received Sepr. 1st.”; docketed by JM (see Brent to JM, 3 Sept. 1802). Jefferson communicated an extract to Congress with his annual message on 15 Dec. 1802 (printed in ASPAmerican State Papers: Documents, Legislative and Executive, of the Congress of the United States … (38 vols.; Washington, 1832–61)., Foreign Relations, 2:466).



   
   A full transcription of this document has been added to the digital edition.

